TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00512-CV



                                  Karen Haffelfinger, Appellant

                                                  v.

                                      Blake Adams, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-FM-06-000320, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               Karl E. Hays and the Law Offices of Karl E. Hays, PLLC, represent appellee

Blake Adams in this appeal. Hays has filed an unopposed motion to withdraw as counsel for Adams,

asserting that Adams has failed to pay his attorney’s fees as agreed. In his motion, Hays lists the

pending appellate deadlines. See Tex. R. App. P. 6.5(a). Hays provides Adams’s last known

address, states that he sent a copy of his motion to withdraw by both certified and first-class mail to

that address, and states that he informed Adams in writing of his right to object to his withdrawal.

See id. More than ten days have passed and Adams has not filed any objection or other response

in this Court. We grant Hays’s motion to withdraw as counsel. See id.

               Hays is directed to immediately notify Adams, in writing, of any deadlines or settings

that Hays knows about at the time of withdrawal but that were not previously disclosed to Adams.
See id. R. 6.5.(c). A copy of Hays’s notice must be filed with the clerk of this Court on or before

September 9, 2013.

               It is ordered August 28, 2013.




Before Chief Justice Jones, Justices Pemberton and Field




                                                2